[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#102)
After hearing held on defendant's motion to strike, it is hereby ORDERED:
Consortium is an element of the marital relationship. Shatluck v. Gulliver, 40 Conn. Super. Ct. 95, 100 (1984); Seger v. Dunne, 3 Conn. Super. Ct. 233 (1988). "[It is] usually defined as encompassing the services of the wife, the financial support of the husband, and the variety of intangible relations which exist between spouses living together in marriage." Hopson v. St. Mary's Hospital, 176 Conn. 485, 487 (1979). "No appellate court has yet addressed squarely the issue of whether, under any circumstances, a cause of action for the loss of filial consortium lies." Maloney v. Lensink, 17 Conn. App. 130, 141 n. 7 (1988). however compelling support for such cause for relief may be, this court, in the instant context and in the absence of appellate pronouncement, is constrained to join the weight of trial court authority and reject the claim.
The motion to strike counts four, five, six, eight, nine, and ten of the complaint is granted.
GAFFNEY, J. CT Page 5088